DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendments of 24 April 2020 and 04 February 2020 have been entered in full.  Claims 1-98 are cancelled.  Claim 99-117 are added.
Claims 99-117 are under consideration in the instant application.

Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 99-100, drawn to an vitro method for generating pluripotent stem cell-derived T lineage cells comprising contacting pluripotent stem cell-derived pre-T cell progenitors with a composition comprising one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, and IL7 (wherein the composition is free of one or more of VEGF, bFGF, BMP activators and ROCK inhibitors), classified in C12N 5/0636, for example.

II.	Claims 101-104, drawn to a differentiation platform for obtaining pluripotent stem cell-derived hematopoietic lineage cells, comprising a culture medium comprising a ROCK inhibitor, IL7, and one or more growth factors and cytokines selected from the group consisting of VEGF, bFGF, SCF, and Flt3L, classified in C12N 5/0634, for example.

III.	Claims 105-108, drawn to a composition for obtaining and expanding pluripotent stem cell-derived hematopoietic cells, comprising one or more of (i) a culture medium that comprises a pluripotent stem cells, a BMP activator, and optionally bFGF; (ii) a culture medium , classified in C12N 5/0647, for example.

IV.	Claims 109 and 110, drawn to a differentiation platform for generating pluripotent stem cell-derived T lineage cells, comprising (i) a culture medium that comprises a BMP activator, and optionally bFGF; (ii) a culture medium comprising a BMP activator, bFGF, and a GSK3 inhibitor, (iii) a culture medium comprising a ROCK inhibitor, one or more growth factors and cytokines selected from the group consisting of bFGF, VEGF, SCF, IL6, and IL11, (iv) a culture medium comprising a ROCK inhibitor, IL7, and one or more growth factors and cytokines selected from the group consisting of VEGF, bFGF, SCF, and Flt3L; and (v) a culture medium comprising one or more growth factors and cytokines selected from the group consisting of SCF, Flt3L, and IL7, classified in C12N 5/0636, for example.

V.	Claims 111-114, drawn to an in vitro method for generating pluripotent stem cell-derived definitive hemogenic endothelium comprising contacting pluripotent stem cell-derived mesodermal cells having definitive HE potential with a composition comprising a ROCK inhibitor, and one or more growth factors and cytokines selected from the group consisting of bFGF, VEGF, SCF, IL6, and IL11 classified in C12N 5/069.

VI.	Claims 115-117, drawn to a differentiation platform for generating pluripotent stem cell-derived T lineage cells, comprising (i) a culture medium that comprises a BMP activator, and optionally bFGF; (ii) a culture medium comprising a BMP activator, bFGF, and a GSK3 inhibitor, and (iii) a culture medium comprising a ROCK inhibitor, one or more growth factors and cytokines selected from the group consisting of bFGF, VEGF, SCF, IL6, and IL11,  classified in C12N 5/069.

2.	The inventions are independent or distinct, each from the other because:


b.	Inventions II, III, IV, and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different structure, function, and mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  For example, the differentiation 

c.	Inventions II/III/IV/VI and I/V are directed to an unrelated products and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the claimed methods do not recite or use the differentiation platform and composition products of Groups II/II/IV/VI.


3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification 

• the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries) 

• the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
04 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647